690 N.W.2d 559 (2005)
In re Petition for Disciplinary Action against Robert Carl FRIDAY, a Minnesota Attorney, Registration No. 294172.
No. A04-1766.
Supreme Court of Minnesota.
January 11, 2005.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Robert Carl Friday committed professional misconduct warranting public discipline, namely, failing to diligently pursue a representation on behalf of a client, failing to adequately communicate with the client, and misrepresenting to the court, opposing counsel, and his client the work he did on the file; failing to diligently pursue a second client matter, misrepresenting the status of the representation to his client, and billing the client for services he had not performed; practicing law while fee-suspended; failing to timely file state and federal income tax returns; and failing to cooperate with the Director's investigation in violation of Minn. R. Prof. Conduct 1.3, 1.4, 3.2, 3.3, 5.5(a), 8.1(a), and 8.4(b) and (d).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is an indefinite suspension for a minimum of six months; payment of $900 in costs and $23 in disbursements under Rule 24, RLPR; compliance with Rule 26, RLPR; successful completion of the professional responsibility portion of the bar examination under Rule 18(e), RLPR; satisfaction of continuing legal education requirements under Rule 18(e), RLPR; and filing of all outstanding federal and state individual income tax returns.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Robert Carl Friday is indefinitely suspended from the practice of law effective 14 days from the date of this order and that he is not eligible to petition for reinstatement for a minimum of six months. Reinstatement is conditioned on the agreed-upon conditions set forth above. Respondent shall pay $900 in costs and $23 in disbursements under Rule 24, RLPR.
BY THE COURT:
/s/Paul H. Anderson
Associate Justice